Citation Nr: 0835606	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  05-03 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines



THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for purposes of VA benefits.



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel





INTRODUCTION

The appellant claims to be the widow of a veteran who had 
recognized guerrilla service from May 1945 to February 1946 
and recognized active service with the "new" Philippine 
Scouts from August 1946 to May 1949.  He died in March 2004.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 decisional letter of the Manila RO 
which found the appellant was not entitled to recognition as 
the surviving spouse of the veteran for purposes of VA death 
benefits.  The case was before the Board in January 2007 when 
it was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

The Board's January 2007 remand instructed the RO to provide 
the appellant with notice of what was required to establish a 
"deemed valid" common law marriage; to conduct a field 
investigation regarding whether the appellant's relationship 
with the veteran from June 2001 to November 2003 could be a 
"deemed valid" common-law marriage; and then to re-
adjudicate the claim, issuing a supplemental statement of the 
case (SSOC) if the claim remained denied.  While it appears 
the RO has complied with the first two requests, the record 
does not reflect that the RO re-adjudicated the claim.  
Notably, there is a notation in the record that a field 
investigation had been completed and that the file should be 
shipped to the AMC; however, as there is no SSOC of record, 
it does not appear such action was completed.  A remand by 
the Board confers on the appellant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  As the RO has not 
substantially complied with the January 2007 remand 
instructions, a further remand is necessary to ensure that 
the RO re-adjudicates the appellant's claim.  Notably, the 
appellant has not waived initial RO review of the evidence 
added to the record since the January 2007 remand; under 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), the Board has 
no recourse but to remand the matter for RO initial 
consideration of this additional evidence.  

Accordingly, the case is REMANDED for the following:

The RO should re-adjudicate the claim (to 
encompass consideration of all evidence 
added to the record since the January 2007 
Board remand).  If it remains denied, the 
RO should issue an appropriate SSOC and 
afford the appellant the opportunity to 
respond.  The case should then be returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

